ORDER

PER CURIAM.
Mr. Major Carter Deweese was charged with one count each of unlawful use of a weapon, in violation of § 571.030.1(1),1 and driving while intoxicated, in violation of § 577.010. Mr. Deweese pled guilty to driving while intoxicated, and the weapons charge was dismissed pursuant to a plea agreement with the State. The Honorable Robert H. Ravenhill sentenced Mr. Dew-eese to three years imprisonment. Execution of the sentence was suspended, and Mr. Deweese was placed on probation for four years. Thereafter, Mr. Deweese’s probation was revoked, and the three year sentence was executed. Mr. Deweese filed a pro se and amended Rule 24.035 motion claiming ineffective assistance of counsel. The motion court, after an evidentiary hearing, issued findings of fact and conclusions of law denying the Rule 24.035 motion. We affirm. Rule 84.16(b).

. All statutory references are to RSMo (1994) unless otherwise indicated.